                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHRYN W. BENITEZ and AGUSTIN R.
BENITEZ,                                           NO. 3:18-CV-01679
     Plaintiffs,

             v.                                    (JUDGE CAPUTO)

HILTON WORLDWIDE HOLDINGS, INC.,
et al.,

     Defendants.

                                       ORDER
     NOW, this 15th day of May, 2019, IT IS HEREBY ORDERED that:
     (1)    The Motion to Amend (Doc. 25) filed by Plaintiffs Kathryn and Agustin Benitez
            is GRANTED. Plaintiffs SHALL file their Third Amended Complaint (Doc. 25
            at 31-42) within fourteen (14) days of the date of entry of this Order.
     (2)    All other pending motions (Docs. 20, 21, and 24), which relate to the Second
            Amended Complaint, are DENIED as moot.


                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
